1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                           NO. 29,950

10 ERIC M. GALVAN,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 V. Lee Vesley, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Hugh W. Dangler, Chief Public Defender
18 Carlos Ruiz de la Torre, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 FRY, Chief Judge.

23          Eric Galvan (Defendant) appeals from the judgment and order suspending his

24 sentence, convicting him of possession of a controlled substance, possession of drug

25 paraphernalia, and possession of an alcoholic beverage by a minor. [RP 179]
 1 Defendant raises four issues on appeal, contending that (1) the district court erred in

 2 denying Defendant’s motion to dismiss for violation of his right to a speedy trial

 3 because Defendant was prejudiced by the delay, (2) the district court erred in denying

 4 Defendant’s motion to suppress because Defendant was seized without reasonable

 5 suspicion, (3) the district court erred in allowing irrelevant testimony of witness

 6 Officer Herrera over proper objection by counsel, and (4) there was insufficient

 7 evidence to sustain the jury verdict. [DS 7]

 8        This Court’s calendar notice proposed summary affirmance. [CN1] Defendant

 9 has filed a memorandum in opposition that we have duly considered. [MIO]

10 Unpersuaded, however, we affirm Defendant’s convictions.

11 DISCUSSION

12 Speedy Trial

13        In reviewing a district court’s denial of a speedy trial claim, we give deference

14 to the facts found. See State v. Maddox, 2008-NMSC-062, ¶ 8, 145 N.M. 242, 195

15 P.3d 1254. Weighing and balancing the speedy trial factors are legal decisions, that

16 we review de novo. Id.

17        In his memorandum, Defendant continues to assert that all of the Barker factors

18 weigh heavily in his favor. [MIO 4-10] He contends that the length of delay was

19 actually eighteen months (sixteen months by the time his speedy trial motion was


                                              2
 1 denied), which was excessively long for a simple case, creating an overwhelming

 2 presumption of prejudice. [MIO 5-6] Because the delays were caused by the district

 3 court’s caseload and the State’s failure to give notice to Defendant of settings,

 4 Defendant contends that the reason-for-delay factor weighs substantially in his favor.

 5 [MIO 6-7] Defendant contends that he timely asserted his right to a speedy trial by

 6 filing his motion to dismiss almost three weeks before the April 29, 2009, trial setting,

 7 and therefore the assertion-of-the-right factor weighs in his favor. [MIO 7] With

 8 regard to the prejudice factor, Defendant points out that although he was released

 9 within four days, he was still subjected to restrictions on his liberty for the entire time

10 he was awaiting trial. [MIO 8] Defendant also reiterates the difficulties he had paying

11 rent, establishing his career, furthering his education, and providing for his child, and

12 he discusses the anxiety he suffered. [MIO 8-9] Defendant points out the memories

13 of the witnesses had faded during the delay, in a situation where the videotape had not

14 recorded the entire encounter. [MIO 9] In this case, however, the district court

15 determined that even if the length of delay was presumptively prejudicial, when the

16 Barker factors are analyzed and balanced, Defendant did not suffer undue prejudice

17 and his right to a speedy trial was not violated. [RP 106-108] We agree.

18 Length of Delay




                                                3
 1        The length of delay in trying a defendant is not determinative, alone, of whether

 2 the right to a speedy trial has been violated. See State v. Garza, 2009-NMSC-038, ¶

 3 23, 146 N.M. 499, 212 P.3d 387. The length of delay is relevant for two purposes:

 4 (1) making the threshold determination of whether the delay was presumptively

 5 prejudicial, and (2) considering the delay as part of the speedy trial analysis. Id. “We

 6 calculate the length of delay from the date the Sixth Amendment right to a speedy trial

 7 attached when the defendant becomes [the] accused, that is, by a filing of a formal

 8 indictment or information or arrest and holding to answer.” Maddox, 2008-NMSC-

 9 062, ¶ 10 (internal quotation marks and citation omitted).

10        In this case, Defendant claims that his right to speedy trial attached on January

11 1, 2008, when he was arrested, while the State claims that the right attached on

12 November 3, 2008, when Defendant was arraigned in district court and entered his

13 not-guilty plea. [RP 107, ¶ 4] The trial court presumed without deciding that

14 Defendant’s right attached on January 1, 2008, that the length of delay was at the time

15 of the hearing almost sixteen months, and that therefore, the delay was presumptively

16 prejudicial. [RP 107, ¶¶ 5-6] We agree with the district court’s analysis, and because

17 the delay exceeds the period of time allowed for a simple, intermediate, and complex

18 case, we proceed to weigh the following Barker factors: (1) length of delay, (2) the

19 reason for the delay, (3) the defendant’s assertion of his right, and (4) the actual


                                              4
 1 prejudice to the defendant. Barker v. Wingo, 407 U.S. 514, 530 (1972); Zurla v. State,

 2 109 N.M. 640, 642, 789 P.2d 588, 590 (1990) (adopting the balancing test in Barker).

 3 In Garza, our Supreme Court recently clarified, however, that a “‘presumptively

 4 prejudicial’ length of delay is simply a triggering mechanism, requiring further inquiry

 5 into the Barker factors,” not a delay that carries forward a presumption of prejudice.

 6 Garza, 2009-NMSC-038, ¶ 21.

 7 Reasons for the Delay

 8        In this case, the record proper indicates that the first trial setting was February

 9 16, 2009, which was vacated due to the district court’s caseload. The second trial

10 setting was March 30, 2009, which was vacated because Defendant did not get notice

11 of the trial setting.   We weigh this factor slightly against the State. See State v.

12 Hayes, 2009-NMCA-008, ¶ 10, 145 N.M. 446, 200 P.3d 99 (filed 2008) (“A neutral

13 reason, such as negligence or extensive caseload, should be weighted less heavily but

14 nevertheless should be considered since the ultimate responsibility for such

15 circumstances must rest with the government rather than with the defendant.” (internal

16 quotation marks and citation omitted)), cert. denied 2008-NMCERT-012, 145 N.M.

17 571, 203 P.3d 102).

18 Defendant’s Assertion of the Right




                                               5
 1        While Defendant did file his motion to dismiss on speedy trial grounds nearly

 2 three weeks prior to the April 29, 2009, trial setting, the motion was not filed until

 3 almost sixteen months after he was arrested on January 1, 2008. [RP 72] Moreover,

 4 even if Defendant requested that the matter proceed to trial in a timely manner in

 5 September and October 2008 [MIO 7], Defendant did not effectively assert his right

 6 to a speedy trial in a way that would invoke a ruling by the district court and preserve

 7 the issue for appeal until he filed his motion to dismiss in April 2009. See State v.

 8 Rojo, 1999-NMSC-001, ¶¶ 49-53, 126 N.M. 438, 971 P.2d 829 (stating that an issue

 9 concerning a possible violation of the right to a speedy trial must be raised in the trial

10 court and a ruling invoked on the issue or it will not be considered on appeal). Under

11 the circumstances, we agree with the district court that this factor weighs only

12 somewhat against Defendant. [RP 107, ¶ 8]

13 Prejudice to Defendant

14        This factor is analyzed in light of the interests of a defendant which the speedy

15 trial right was designed to protect: (1) to prevent oppressive pretrial incarceration, (2)

16 to minimize anxiety and concern of the accused, and (3) to limit the possibility that

17 the defense would be impaired. See State v. O’Neal, 2009-NMCA-020, ¶ 27, 145

18 N.M. 604, 203 P.3d 135 (filed 2008).




                                               6
 1        The district court found that Defendant was arrested on January 1, 2008, and

 2 released on bond on January 4, 2008, concluding that Defendant did not suffer

 3 oppressive pretrial incarceration. [RP 107-08, ¶ 10] We agree.

 4        With regard to the restrictions on his liberty prior to trial and his general anxiety

 5 and concern, which Defendant reiterates in his memorandum, Defendant claims that

 6 he could not pay his rent, he was forced out of his residence, he has been unable to

 7 further his education or establish a career during this time, he has had difficulty

 8 supporting his child, and he has suffered a great deal of anxiety about this matter.

 9 [MIO 8-9; RP 77-78] Defendant further asserted that the memories of the potential

10 witnesses have faded and that their reliability was compromised, particularly in light

11 of the fact that the videotape of the arrest was “erased.” [RP 78]

12        The State showed, however, to the satisfaction of the district court as fact

13 finder, that there was not a causal connection between Defendant being forced to leave

14 his residence for failing to pay rent and this case, when Defendant failed to pay rent

15 and was forced to leave his apartment more than two months after he was released

16 from jail. [RP 94] The State further showed that Defendant has been actively

17 involved in the criminal justice system since the age of fifteen, and, therefore, he

18 cannot claim that he has little knowledge of the system or that this case alone affected

19 his educational and career opportunities. [RP 95-96]


                                                7
 1        With regard to whether his defense has been impaired by the delay, the State

 2 showed that the witnesses were noticed to the defense and available for interviews in

 3 December 2008, in January 2009, prior to the March 20, 2009, trial setting, and in

 4 April 2009. [RP 65, 69, 96-97] The State further showed that the videotape was not

 5 erased as Defendant alleged in the docketing statement, but it was shut off after the

 6 driver was arrested and just as Officer Herrera retrieved the cocaine and glass pipe.

 7 [RP 97] Finally, Defendant made an insufficient showing as to what testimony he

 8 alleges to have been lost. See State v. Urban, 2004-NMSC-007, ¶ 18, 135 N.M. 279,

 9 87 P.3d 1061 (noting the defendant’s claims “concerning loss of witnesses[] is

10 insufficient because [the] defendant made no showing as to what testimony ha[d] been

11 lost” (alteration in original) (internal quotation marks and citation omitted)). Under

12 the circumstances, we cannot say that Defendant has suffered undue prejudice. See

13 Hayes, 2009-NMCA-008, ¶ 16 (pointing out that “[t]he focus of a speedy trial analysis

14 is undue prejudice”).

15        Therefore, although in this case, the length of delay was presumptively

16 prejudicial, we agree with the district court that the reasons for delay weighed only

17 slightly against the State, Defendant did not assert his speedy trial right until almost

18 sixteen months after he was arrested, and Defendant was not unduly prejudiced. Thus,




                                              8
1 in balancing the four Barker factors under the circumstances of this case, we agree

2 with the district court that Defendant’s right to a speedy trial was not violated.




                                             9
 1 Motion to Suppress

 2        “Whether a search and seizure was constitutional is a mixed question of law and

 3 fact.” State v. Duran, 2005-NMSC-034, ¶ 19, 138 N.M. 414, 120 P.3d 836. We

 4 review factual determinations by the trial court under a substantial evidence standard.

 5 Id. We review the lower court’s determination of legal questions de novo. Id.

 6        The record proper does not contain a written motion to suppress, a written

 7 response from the State, or a written ruling on the motion by the district court. The

 8 docketing statement indicates simply that Defendant’s oral motion was brought on the

 9 basis that Defendant alleged that he was seized without reasonable suspicion and that

10 the motion was denied by the district court. [DS 3]

11        Defendant claimed that while Officer Herrera approached the driver, Defendant

12 was seized when the two back-up officers approached the passenger side of the

13 vehicle, where Defendant was sitting, and blocked Defendant’s egress from the

14 vehicle. [DS 15] Defendant contended that the officers lacked reasonable suspicion

15 to seize Defendant because the officers had no objective facts that indicated that

16 Defendant is, or would be in the immediate future, engaged in criminal activity. [DS

17 16] In the memorandum, Defendant continues to argue that Officer Herrera lacked

18 reasonable suspicion to call for backup and to make the decision to detain the driver

19 and Defendant, the passenger. [MIO 12] Defendant contends that Officer Herrera’s


                                             10
 1 general practice to keep passengers on the scene was insufficient to justify

 2 Defendant’s detention. [Id.] He argues that all of the information gathered by Officer

 3 Herrera, therefore, including Defendant’s identifying information and Officer

 4 Herrera’s observations, should have been suppressed as the fruit of the officer’s illegal

 5 detention of Defendant. [MIO 13] We continue to disagree.

 6        While we agree with Defendant’s statement of the applicable law, in this case,

 7 we hold that the officers had reasonable suspicion to detain Defendant while Officer

 8 Herrera investigated the driver before turning to Defendant. We will find reasonable

 9 suspicion “if the officer is aware of specific articulable facts, together with rational

10 inferences from those facts, that, when judged objectively, would lead a reasonable

11 person to believe criminal activity occurred or was occurring.” State v. Taylor,

12 1999-NMCA-022, ¶ 7, 126 N.M. 569, 973 P.2d 246 (filed 1998) (internal quotation

13 marks and citation omitted).

14        Officer Herrera testified that when he approached the driver side window, he

15 smelled a strong odor of alcoholic beverage emitting from the vehicle, and he saw

16 alcoholic beverages on the passenger side floorboard. [DS 4, RP 81, MIO 2] Officer

17 Herrera first investigated the driver and arrested him for DWI. [Id.] After about

18 fifteen minutes, during which time the two back-up officers stood by the passenger

19 door, Officer Herrera turned his investigation to Defendant. [DS 3-4] The officer


                                              11
 1 asked Defendant for his age and date of birth. [DS 4, RP 82, MIO 2] Defendant

 2 responded that he was nineteen years old, and although he denied having consumed

 3 alcohol, a field sobriety test confirmed that he had. [RP 82, MIO 2]

 4        Aside from Officer Herrera’s general practice to detain driver and passenger,

 5 which alone would probably not be sufficient, the strong odor of alcohol emitting

 6 from the vehicle, the presence of alcoholic beverages on the passenger side

 7 floorboard, which is where Defendant was sitting, and the fact that Defendant

 8 appeared to be under twenty-one, provided Officer Herrera with reasonable suspicion

 9 to request that the two backup officers detain Defendant by standing at the passenger

10 side door for the fifteen minutes that Officer Herrera investigated the driver until

11 Officer Herrera could investigate his reasonable suspicion that Defendant was

12 possibly in possession of alcoholic beverages as a minor. Moreover, given that the

13 officer smelled a strong odor of alcohol, saw the alcoholic beverages on the passenger

14 side, and learned that Defendant was a minor but denied possessing or consuming

15 alcohol, the officer was justified in requesting Defendant to step out the vehicle in

16 order to further investigate whether Defendant was in possession of alcohol as a

17 minor. When Defendant stepped out of the vehicle, the officer then saw the glass pipe

18 and the white rocks, and he observed burn marks on Defendant’s lips.




                                             12
 1        We hold that Defendant was detained upon the officer’s reasonable suspicion

 2 that criminal activity was afoot, including possession of alcohol as a minor, which

 3 then led to the officer’s reasonable suspicion that Defendant was in possession of a

 4 controlled substance. See State v. Jason L., 2000-NMSC-018, ¶ 20, 129 N.M. 119,

 5 2 P.3d 856 (“A reasonable suspicion is a particularized suspicion, based on all the

 6 circumstances that a particular individual, the one detained, is breaking, or has broken,

 7 the law.”). Accordingly, we affirm the district court on this issue.

 8 Testimony of Officer Herrera

 9        “We review the admission of evidence under an abuse of discretion standard

10 and will not reverse in the absence of a clear abuse.” State v. Sarracino, 1998-NMSC-

11 022, ¶ 20, 125 N.M. 511, 964 P.2d 72. Defendant argues that Officer Herrera should

12 not have been allowed to testify that Defendant had “burn marks” on his lips. [DS 17]

13 Defendant argues that this evidence is irrelevant, prejudicial to Defendant, and

14 misleading to the jury. [Id.] Moreover, Defendant contends that this testimony

15 constituted an “improper attempt by the State to present the jury with the implication

16 that since [Defendant] had an injury on his lip he smokes crack and therefore

17 possessed the crack and pipe found in the vehicle.” [DS 18] In the memorandum,

18 Defendant points out that his testimony “might have had additional sway with the jury

19 had the error not been made.” See, e.g., State v. Macias, 2009-NMSC-028, ¶ 43, 146


                                              13
 1 N.M. 378, 210 P.3d 804. We continue to disagree that this testimony was erroneously

 2 admitted.

 3        First, the fact that Defendant had burn marks on his lips was relevant to the

 4 possession elements of charges of possession of cocaine and possession of drug

 5 paraphernalia. Second, the cocaine and glass pipe were not only located near

 6 Defendant, on the center floorboard between Defendant and the driver, but the burn

 7 marks tended to indicate that Defendant knew that the substance and paraphernalia

 8 were there and that he had exercised control over them. See Rule 11-401 NMRA

 9 (stating that evidence is relevant if it has “any tendency to make the existence of any

10 fact that is of consequence to the determination of the action more probable or less

11 probable than it would be without the evidence”). Third, whether the marks on

12 Defendant’s lips were actually burn marks goes to the weight of the evidence, a matter

13 for the jury’s resolution upon the State’s direct examination of the officer and

14 Defendant’s cross-examination of him. See, e.g., State v. Ryan, 2006-NMCA-044, ¶

15 20, 139 N.M. 354, 132 P.3d 1040 (concluding that “[i]t is the fact[]finder’s

16 prerogative to weigh the evidence and to judge the credibility of the witnesses”).

17 Finally, we note that, “[t]he fact that competent evidence may tend to prejudice [the]

18 defendant is not grounds for exclusion of that evidence. The question is whether the




                                             14
 1 probative value of the evidence was outweighed by its prejudicial effect.” State v.

 2 Hogervorst, 90 N.M. 580, 588, 566 P.2d 828, 836 (Ct. App. 1977) (citation omitted).

 3        Under the circumstances of this case, therefore, we hold that the district court

 4 was correct in determining that the probative value of the evidence was not

 5 outweighed by its prejudicial effect.    Accordingly, we affirm the district court’s

 6 admission of this testimony.

 7 Sufficiency of the Evidence

 8         “In reviewing the sufficiency of the evidence, we must view the evidence in

 9 the light most favorable to the guilty verdict, indulging all reasonable inferences and

10 resolving all conflicts in the evidence in favor of the verdict.” State v. Cunningham,

11 2000-NMSC-009, ¶ 26, 128 N.M. 711, 998 P.2d 176. Substantial evidence is “such

12 relevant evidence as a reasonable mind might accept as adequate to support a

13 conclusion.” State v. Salgado, 1999-NMSC-008, ¶ 25, 126 N.M. 691, 974 P.2d 661

14 (internal quotation marks and citation omitted). “The reviewing court does not weigh

15 the evidence or substitute its judgment for that of the fact finder as long as there is

16 sufficient evidence to support the verdict.” State v. Mora, 1997-NMSC-060, ¶ 27, 124

17 N.M. 346, 950 P.2d 789.

18        In this case, the jury was instructed that in order to find Defendant guilty of

19 possession of cocaine, the State must prove to its satisfaction beyond a reasonable


                                             15
 1 doubt each of the following elements: (1) Defendant had cocaine in his possession,

 2 (2) Defendant knew it was cocaine, and (3) this happened on or about January 1, 2008.

 3 [RP 140] The jury was further instructed that a person is in possession when he

 4 knows the substance is on his person or in his presence and he exercises control over

 5 it; that even if the substance is not in his physical presence, he is in possession if he

 6 knows where it is, and he exercises control over it; that two or more people can have

 7 possession of a substance at the same time; and that a person’s presence in the vicinity

 8 of the substance or his knowledge of the existence or the location of the substance, is

 9 not by itself, possession. [RP 141]

10        The jury was also instructed that in order to find Defendant guilty of possession

11 of drug paraphernalia, the State must prove to its satisfaction beyond a reasonable

12 doubt each of the following elements of the crime: (1) Defendant had drug

13 paraphernalia in his possession, a glass pipe, with the intent to use it to ingest, inhale,

14 or otherwise introduce into the human body a controlled substance; and (2) this

15 happened in New Mexico on or about January 1, 2008. [RP 142] As with the

16 possession of cocaine charge, the jury was similarly instructed on what “being in

17 possession” means. [RP 143]

18        The jury was instructed that in order to find Defendant guilty of possession of

19 alcoholic beverage by a minor, the State must prove to its satisfaction beyond a


                                               16
 1 reasonable doubt the following elements of the crime: (1) Defendant did buy, receive,

 2 possess, or permit himself to be served with an alcoholic beverage; (2) Defendant was

 3 under the age of 21; and (3) this happened in New Mexico on or about January 1,

 4 2008. [RP 144] With regard to each of the alleged crimes, the jury was instructed that

 5 they must find beyond a reasonable doubt that Defendant acted intentionally when he

 6 committed these crimes. [RP 146]

 7        In the memorandum, Defendant contends that the State presented insufficient

 8 evidence that Defendant knew the crack cocaine, pipe, and alcohol were on the

 9 floorboard of the vehicle. [MIO 16-17] Defendant points out that the items’ location

10 on the passenger side floorboard, which established only Defendant’s physical

11 proximity to the items, is not enough to establish Defendant’s knowledge and control

12 over them. [MIO 17] Defendant contends that the odor of alcohol emitting from the

13 vehicle and the fact that he did not pass the HGN test were not helpful in establishing

14 that Defendant had been drinking alcohol. [Id.] Defendant further contends that the

15 smell of alcohol on his breath is not proof of possession of alcohol and does not

16 constitute a misdemeanor in the presence of the officer as a basis for arrest, citing

17 State v. Tywayne, 1997-NMCA-015, ¶ 21, 123 N.M. 42, 933 P.2d 251. [MIO 17-18]

18 We are not persuaded.




                                             17
 1        Initially, we note that our New Mexico Supreme Court has recently abolished

 2 the misdemeanor arrest rule in the DWI context. City of Santa Fe v. Martinez, 2010-

 3 NMSC-033, __ N.M. __, __ P.3d __ (holding that the misdemeanor arrest rule

 4 providing that an officer may only arrest without a warrant if the misdemeanor is

 5 committed in the officer’s presence does not apply to DWI investigations). In any

 6 case, however, in order to prove constructive possession the State must prove both

 7 that Defendant knew the alcohol and the controlled substances were present in the car

 8 and exercised control over them.        See UJI 14-130 NMRA; State v. Morales,

 9 2002-NMCA-052, ¶ 28, 132 N.M. 146, 45 P.3d 406. As Defendant points out in the

10 memorandum, proximity alone does not constitute possession. UJI 14-130. “[T]his

11 Court must be able to articulate a reasonable analysis that the [fact finder] might have

12 used to determine knowledge and control.” Morales, 2002-NMCA-052, ¶ 29.

13 Knowledge depends on whether the fact finder had sufficient evidence to conclude

14 that Defendant knew the alcohol and the controlled substances were on the passenger

15 floorboard. “The [s]tate must prove that [the] defendant had physical or constructive

16 possession with knowledge of the presence and character of the item possessed. Such

17 proof may be by the conduct and actions of the defendant.” State v. Garcia,

18 2005-NMSC-017, ¶ 14, 138 N.M. 1, 116 P.3d 72 (internal quotation marks and

19 citation omitted).


                                              18
 1        We hold that the State presented substantial evidence that Defendant had

 2 possession of alcohol as a minor and substantial evidence that Defendant was in

 3 possession of cocaine and of drug paraphernalia. Aside from the odor of alcohol

 4 emitting from the vehicle and Defendant’s failure to adequately perform the HGN test,

 5 as discussed above, the officer testified that Defendant had “burn marks” on his lips.

 6 The testimony regarding the burn marks on Defendant’s lips is crucial to establishing

 7 that Defendant knew about and exercised control over the controlled substances and

 8 the drug paraphernalia. See, e.g., State v. Barber, 2004-NMSC-019, ¶ 28, 135 N.M.

 9 621, 92 P.3d 633 (holding that, other than the location of the drugs, the State

10 presented evidence establishing a direct connection between the drugs and the

11 accused, thereby creating an inference of control). In addition, the fact that the crack

12 cocaine and the drug paraphernalia were on the floorboard on the passenger side along

13 with the alcoholic beverages, allows the reasonable inference that Defendant also

14 knew the alcoholic beverages were there. See, e.g., Garcia, 2005-NMSC-017, ¶¶ 15,

15 23 (discussing that “[the defendant] placed his beer bottle under the seat in a position

16 right next to the gun, such that it would be hard for anyone not to be aware of the

17 gun[]” and that “[t]he beer bottle was located in a place so near to the gun under the

18 seat that, arguably, [the d]efendant could have been attempting to use the bottle in an

19 unsuccessful attempt to hide the gun”).


                                              19
1 CONCLUSION

2      We affirm Defendant’s convictions.

3      IT IS SO ORDERED.



4
5                                    CYNTHIA A. FRY, Chief Judge

6 WE CONCUR:



7
8 LINDA M. VANZI, Judge



 9
10 TIMOTHY L. GARCIA, Judge




                                       20